NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      FEB 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50115

              Plaintiff - Appellee,              D.C. No. 3:14-cr-02856-BEN

    v.
                                                 MEMORANDUM*
 ARMANDO BAUTISTA-ESPINOZA,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.


         Armando Bautista-Espinoza appeals the 24-month sentence imposed

following his guilty-plea conviction for improper entry by an alien, in violation of

8 U.S.C. § 1325. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Bautista-Espinoza argues that the district court procedurally erred by relying

on his prior conviction for vehicular manslaughter to the exclusion of all other 18

U.S.C. § 3553(a) sentencing factors and the mitigating facts. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court considered a range of

section 3553(a) sentencing factors and Bautista-Espinoza’s sentencing arguments,

and sufficiently explained its determination that an upward variance was

warranted. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).

         Bautista-Espinoza also contends that his above-Guidelines sentence is

substantively unreasonable. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is not substantively

unreasonable in light of the section 3553(a) sentencing factors and the totality of

the circumstances, including Bautista-Espinoza’s criminal history. See Gall, 552
U.S. at 51.

         AFFIRMED.




                                            2                                  15-50115